DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on February 12, 2019 has been entered. Claims 1-14 and 16-21 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandev et al. [US 20160117847 A1, hereafter Pandev].
As per Claims 1 and 16, Pandev teaches a method of modeling post-exposure effects in patterning processes (Para 23), the method comprising:

modeling, by a processor system, as a surface, correlation between the values based on measurements of the structures and the values of the first pair of process parameters; and storing the model in memory (Para 26-28 and 117).
As per Claims 2 and 17, Pandev teaches the method of claim 1, wherein: 
the obtained values based on measurements are bias measurements of critical
dimensions of structures patterned on a substrate via lithographic processing;
the varied process conditions comprise:
pattern-dependent variations within a pattern;
varied process conditions of a resist development process; and/or
varied process conditions of an etch process after the resist development
process; and
the modeling comprises constructing a plurality of three or higher dimensional
matrices, each matrix having bias amounts or residual bias amounts correlated to
values of a process parameter of the pair of process parameters the
varied-process-conditions, at least one of the matrices indicating a residual
amount of bias not accounted for by another one of the matrices;
the method further comprising:
after storing the model in memory, obtaining a set of values of one or
more process parameters;
accessing a plurality of bias amounts in the plurality of matrices correlated

combining the accessed bias amounts into an aggregate.bias amount
predicted to result under the one or more process parameters after a resist
development process and an etch process (Para 74-77 and 195).
	As per Claims 3 and 18, Pandev teaches the method of claim 1, wherein the modeling comprises:
interpolating corresponding values based on measurements of structures formed
on one or more substrates to representative values in a grid; and
smoothing the representative values by making at least one of the
representative values more similar to an adjacent representative value in the grid (Para 78).
	As per Claims 4 and 19, Pandev teaches the method of claim 1, wherein the model is stored in memory. in a data structure in which estimated dimensions of a structure on a substrate are accessible based on given values of the first pair of pest-expoesure process parameters (Para 106).
	As per Claim 5, Pandev teaches the method of claim 1, wherein the model is encoded as a lookup table having post-exposure process parameters as indexes to which estimated dimensions of the structure on the substrate are correlated (Para 117).
	As per Claims 6 and 20, Pandev teaches the method of claim 1, wherein the values based on measurements of structures formed on one or more substrates comprise measured bias amounts of dimensions of structures formed on the one or more substrates (Para 23).
As per Claim 7, Pandev teaches the method of claim 1, wherein the modeling comprises determining a hull of the values of the first pair of process parameters, wherein determining the hull of the values of the first pair of process parameters comprises determining a convex hull of the values of the first pair of process parameters (Para 64).
	As per Claims 8 and 21, Pandev teaches the method of claim 1, wherein the modeling comprises: 
interpolating values corresponding to the measurements of structures formed on the one or more substrates between pairs of values of the first pair of process parameters, and/or 
applying a two or higher dimensional spatial filter by convolving values based on measurements of structures formed on the one or more substrates, and/or 
smoothing with local averaging values based on measurements of structures formed on the one or more substrates (Para 142).
As per Claim 9, Pandev teaches the method of claim 1, wherein modeling comprises inferring bias amounts of structures for values of the first pair of post exposure process parameters for which measurements of structures on the one or more substrates are not obtained (Para 74-77).
As per Claim 10, Pandev teaches the method of claim 1, wherein modeling comprises forming a plurality of non-closed form expressions of correlations of measured bias to respective sets of varied process parameters (Para 74-77).
As per Claim 11, Pandev teaches the method of claim 1, wherein modeling comprises modeling a plurality of sets of process parameters as a plurality of respective surfaces (Para 117).
As per Claim 12, Pandev teaches the method of claim 1, wherein the post-exposure process is a resist development process, or wherein the post-exposure process is an etch process (Para 193).
As per Claim 13, Pandev teaches the method of claim 1, wherein the process parameters include at least two process parameters selected from: 
an acid distribution amount at a location in a pattern; 
an acid diffusion amount at a location in the pattern; 
an amount of adjacent pattern-feature influence on acid diffusion amount; 
an amount of pattern loading effects over a first distance; 
an amount of pattern density effects over a second distance, the second distance being smaller than the first distance; a parameter of a Gaussian filter; 
an amount of aerial image intensity; 
an amount of areal image diffusion; 
an amount of acid concentration after neutralization; and 
an amount of base concentration after neutralization (Para 142 and 176).
As per Claim 14, Pandev teaches the method of claim 1, further comprising: 
adjusting a design layout based on the model stored in memory; and 
constructing an integrated circuit, optical device, or microelectromechanical device on a substrate by patterning a layer of the device with the adjusted design layout (Para 106-108).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882